 Case 3:19-cv-00652-DJH Document 18 Filed 08/10/20 Page 1 of 2 PageID #: 316




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 ELECTRICAL WORKERS LOCAL 369
 BENEFIT FUND et al.,                                                                  Plaintiffs,

 v.                                                     Civil Action No. 3:19-cv-652-DJH-CHL

 CHURCHMAN ELECTRIC &
 TECHNOLOGIES, LLC and MARK A.
 CHURCHMAN,                                                                          Defendants.
                                           * * * * *

                                            ORDER

       Plaintiffs filed their complaint in this case on September 13, 2019. (Docket No. 1)

Following Defendants’ failure to appear, the Clerk of Court entered default against them. (D.N.

8; D.N. 10) Plaintiffs moved for default judgment (D.N. 11), and the Court referred the matter to

Magistrate Judge Colin H. Lindsay for report and recommendation as to the amount of damages

to which Plaintiffs are entitled. (D.N. 12) Judge Lindsay issued his Report and Recommendation

on June 5, 2020. (D.N. 17)

       Judge Lindsay detailed the procedural posture of the case. He explained how Plaintiffs

moved for an order to show cause because Defendants had failed to submit the requested “reports

of hours worked or books and records” that would aid him in determining the damages amount.

(D.N. 17, PageID # 310 (citing D.N. 15)) Judge Lindsay granted the motion and ordered

Defendants “to show cause in writing on or before May 15, 2020 for why Defendants should not

be held in contempt for their failure to comply with this Court’s order.” (Id.) According to Judge

Lindsay, Defendants’ failure to respond to the show-cause order should result in a charge of civil

contempt because Defendants disobeyed a lawful court order. (Id., PageID # 312 (citing Glover

v. Johnson, 138 F.3d 228, 245 (6th Cir. 1998)) Citing 28 U.S.C. §§ 636(c) and (e)(6)(B)(iii), Judge



                                                1
 Case 3:19-cv-00652-DJH Document 18 Filed 08/10/20 Page 2 of 2 PageID #: 317




Lindsay acknowledged that he lacked authority to impose a charge of civil contempt on Defendants

but noted that the Court may adopt his recommendation to do so. (Id.) Judge Lindsay also

recommended that the Court order Defendants to pay attorney fees. (Id., PageID # 315)

         No party objected to the report and recommendation. And the Court need not review a

magistrate judge’s findings when no objection is made. See Thomas v. Arn, 474 U.S. 140, 150–

52 (1985). Nevertheless, the Court has reviewed the record and largely agrees with Judge

Lindsay’s recommendation. Accordingly, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED as follows:

         (1)      The Report and Recommendation of Magistrate Judge Colin H. Lindsay (D.N. 17)

is ADOPTED in part and INCORPORATED by reference herein.                      The Report and

Recommendation is adopted as to the order to show cause. The Court defers decision as to whether

to adopt the recommendations regarding attorney fees and contempt.

         (2)      Defendants shall have seven (7) days from entry of this Order to SHOW CAUSE

in writing why the Court should not impose sanctions for their consistent failure to comply with

the Court’s Orders.

         August 7, 2020




                                                       David J. Hale, Judge
                                                    United States District Court




                                                2
